NOT FOR PUBLICATION                          FILED
                      UNITED STATES COURT OF APPEALS                      MAR 21 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 UNITED STATES OF AMERICA,                         No. 15-10273

              Plaintiff - Appellee,                D.C. No. 3:12-cr-00213-RS

    v.
                                                   MEMORANDUM*
 GENARO GASCA, a.k.a. David Garcia,

              Defendant - Appellant.

                     Appeal from the United States District Court
                        for the Northern District of California
                      Richard Seeborg, District Judge, Presiding

                              Submitted March 15, 2016**

Before:        GOODWIN, LEAVY, and CHRISTEN, Circuit Judges.

         Genaro Gasca appeals pro se from the district court’s order denying his

motion for a sentence reduction under 18 U.S.C. § 3582(c)(2). We have

jurisdiction under 28 U.S.C. § 1291. We review de novo whether a district court

has authority to modify a sentence under section 3582(c)(2), see United States v.

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Leniear, 574 F.3d 668, 672 (9th Cir. 2009), and we affirm.

      Gasca contends that he is entitled to a sentence reduction under Amendment

782 to the Sentencing Guidelines. The district court properly concluded that

Gasca is ineligible for a sentence reduction because his sentence is already at the

minimum of the amended Guidelines range. See U.S.S.G. § 1B1.10(b)(2)(A)

(“[T]he court shall not reduce the defendant’s term of imprisonment . . . to a term

that is less than the minimum of the amended guideline range.”); United States v.

Davis, 739 F.3d 1222, 1224 (9th Cir. 2014). We reject Gasca’s argument that

section 1B1.10(b), as revised by the Sentencing Commission in 2011, violates his

right to due process. See Dillon v. United States, 560 U.S. 817, 828 (2010)

(“[T]he sentence-modification proceedings authorized by § 3582(c)(2) are not

constitutionally compelled.”); United States v. Tercero, 734 F.3d 979, 983-84 (9th

Cir. 2013) (“[T]he [2011] revisions to § 1B1.10 fall squarely within the scope of

Congress’s articulated role for the Commission.”).

      AFFIRMED.




                                          2                                   15-10273